Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’s AMENDMENT
An examiner’s amendment to the record appears below.  The proposed changes were authorized via email from Adenike Adebiyi on 8/22/2022.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
22.	The computer program product of claim 15


Allowable Subject Matter
Regarding claim 1, the combination of limitations presented in the claim are not found within the prior art, particularly: 
“allocating, in an in-memory database in which pages are loaded into memory and having associated physical disk storage and a persistence layer using a combination of logs, shadow paging, and savepoints to manage durability and atomicity of transactions, a provisional page in the memory of the in-memory database to be filled with data, wherein the allocating the provisional page includes allocating a logical page, a corresponding page control block, and a page handle to the provisional page in the memory, wherein the allocating the provisional page does not allocate a new logical page number to the provisional page; prior to inserting the provisional page in a resource container in the persistence layer of the in-memory database, filling the provisional page with data, wherein filling the provisional page with data occurs without acquiring a consistent change such that filling the provisional page with data does not block a savepoint for the in-memory database from entering a critical phase; after filling the provisional page with data, acquiring a consistent change; and after filling the provisional page with data, registering the provisional page in the resource container within the acquired consistent change, the registering of the provisional page comprising: passing the page handle; in response to passing the page handle, assigning a new logical page number to the provisional page filled with data; after assigning the new logical page number to the provisional page filled with data, inserting the provisional page filled with data into the resource container as a registered page using the new logical page number; and marking the registered page as modified, wherein the marking of the registered page as having been modified causes the registered page to be subsequently flushed to physical disk.”
Claims 8 and 15 are independent claims that present similar combinations of limitations to those presented in claim 1.  As such they are slowed for at least the same reasons as claim 1.
Claims 6-7, 13-14 , 20, and 22-25 are allowed due to their dependence upon allowed claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.G./Examiner, Art Unit 2138       
    
/William E. Baughman/Primary Examiner, Art Unit 2138